Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of J. Bara et al., US 17/322,332 (May 17, 2021) are pending and under examination.  Claims 1-17, 19 and 20 are allowable.  Claim 18 is rejected.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over Y. Xiong et al., 79 Journal of Organic Chemistry, 6395-6402 (2014) (“Xiong”)

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Y. Xiong et al., 79 Journal of Organic Chemistry, 6395-6402 (2014) (“Xiong”).  Xiong discloses method for the construction of C−N bonds by the reaction of (2,2-difluorovinyl)arenes with various N−H-containing heterocycles.  Xiong at Abstract.  

As part of the study, Xiong discloses the following compound (Z)-5.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Xiong at page 6399.  Compound (Z)-5 meets each and every limitation of claim 18 when X1-X6 are CH and R20 is aryl substituted with alkoxy.  As such, Xiong meets each and every limitation of claim 18.  

§ 102(a)(1) Rejection over K. Nandeesh et al., 40 New Journal of Chemistry, 2823-2828 (2016) (“Nandeesh”)

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated K. Nandeesh et al., 40 New Journal of Chemistry, 2823-2828 (2016) (“Nandeesh”).  Nandeesh discloses the synthesis of bis(imidazol-1-yl)vinyl-1,2,4-oxadiazoles and testing for antiproliferative activity.  Nandeesh at Abstract.  As part of the study, Nandeesh discloses the following compound 3g.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Nandeesh at page 2844.  Compound 3g meets each and every limitation of claim 18 when X1-X6 are CH, and R20 is heteroaryl substituted with cycloalkyl.  As such, Nandeesh meets each and every limitation of claim 18.  


Subject Matter Free of the Art of Record

Claims 1-17, 19 and 20 are free of the art of record.  

Claims 1-17 are directed to reductive coupling of aldehyde (VII) with amide (II) at “elevated temperature” to provide product (VII) as follows.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The specification does not define the claim 1 term “elevated temperature”, but provides temperature ranges.  Specification at page 14, lines 18-34.  In the chemical arts, temperatures generally reference room or ambient temperature.  As such, the claim 1 term “elevated temperature” is broadly and reasonably interpreted as a temperature above the room temperature range of 25 [Symbol font/0xB0]C - 26 [Symbol font/0xB0]C.  MPEP § 2111; see Hawley's Condensed Chemical Dictionary, page 1190 (16th ed., 2016, R.J. Larrañaga ed.) (defining “room temperature”).  

Catalyzed (e.g., TiCl4) reductive couplings between ketones/aldehydes to provide olefins are well known in the art.  See e.g., T. Mukaiyama et al., Chemistry Letters, 1041-1044 (1973); J. McMurry et al., 89 Chemical Reviews, 1513-1524 (1989).  However scant reports of reductive couplings between aldehydes and amides (as claimed) have been identified in searches.  

The closest prior art identified is M. Yoshikazu et al., JP 61097309 (1986) (“Yoshikazu”).  Yoshikazu discloses reaction between formamide and acetaldehyde, followed by heating at elevated temperature to provide N-vinylformamide as follows.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The process of Yoshikazu differs from the claimed process in that the -C(O)H group of N-vinyl formamide does not meet the claim 1, compound (VI) definition of R6/R7 (that is, optional substituent variable Z does not permit oxo substitution of “alkyl”).  The art of record does not motivated one of ordinary skill to arrive at the claimed process with a reasonable likelihood of success.  MPEP § 2143.  As such, claims 1-17 are not anticipated or obvious in view of the closest prior art of record.  

Claims 19 and 20 are directed to bis-salts of the formula (III) or (III-a).  The closest prior art of record to claims 19 and 20 is Xiong (compound (Z)-5) and Nandeesh (compound 3g) as discussed above.  Note that regarding antiproliferative testing of compound 3g, Nandeesh discloses that compounds 3(a–g), 3(i–l), and 3(n–o) were found to be inactive up to 50 mM.  Nandeesh at page 2825, col. 1.  Under the instant facts, the Examiner cannot articulate a rational supporting motivation (based on either Xiong/Nandeesh or these references in combination with secondary art) to structurally modify the prior art compounds so as to arrive at a claimed salt.  See, MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner”). See also MPEP § 2143(B) (discussing “lead compound cases” in Examples 9-11)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622